Exhibit 10.28

CAPELLA EDUCATION COMPANY

2005 STOCK INCENTIVE PLAN

Non-Statutory Stock Option Agreement

(16(b) Officer)

(for use commencing in 2012)

This is a Non-Statutory Stock Option Agreement (“Agreement”) between Capella
Education Company, a Minnesota corporation (the “Company”), and the optionee
identified above (the “Optionee”) effective as of the date of grant specified
above. To the extent any capitalized terms used in this Agreement are not
defined, they shall have the meaning ascribed to them in the Company’s 2005
Stock Incentive Plan (the “Plan”).

Recitals

WHEREAS, the Company maintains the Capella Education Company 2005 Stock
Incentive Plan (the “Plan”); and

WHEREAS, pursuant to the Plan, the Board of Directors of the Company (the
“Board”) or a committee of two or more directors of the Company (the
“Committee”) designated by the Board administers the Plan and has the authority
to determine the awards to be granted under the Plan (if the Board has not
appointed a committee to administer the Plan, then the Board shall constitute
the Committee); and

WHEREAS, the Committee has determined that the Optionee is eligible to receive
an award under the Plan in the form of a non-statutory stock option (the
“Option”);

NOW, THEREFORE, the Company hereby grants this Option to the Optionee under the
terms and conditions as follows.



--------------------------------------------------------------------------------

Terms and Conditions*

 

1. Grant. The Optionee is granted this Option to purchase the number of Shares
specified at the beginning of this Agreement.

 

2. Exercise Price. The price to the Optionee of each Share subject to this
Option shall be the exercise price specified at the beginning of this Agreement
(which price shall not be less than the Fair Market Value (as defined in
Section 2(o) of the Plan) as of the date of grant.

 

3. Non-Statutory Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).

 

4. Exercise Schedule. This Option shall vest and become exercisable as to the
number of Shares and on the dates specified in the exercise schedule at the
beginning of this Agreement. The exercise schedule shall be cumulative; thus, to
the extent this Option has not already been exercised and has not expired,
terminated or been cancelled, the Optionee or the person otherwise entitled to
exercise this Option as provided herein may at any time, and from time to time,
purchase all or any portion of the Shares then purchasable under the exercise
schedule.

This Option may also be exercised in full (notwithstanding the exercise
schedule) under the circumstances described in Section 8 of this Agreement if it
has not expired prior thereto.

 

5. Expiration. This Option shall expire at 5:00 p.m. Central Time on the
earliest of:

(a) The expiration date specified at the beginning of this Agreement (which date
shall not be later than ten years after the date of grant);

(b) The last day of the period following the termination of employment of the
Optionee during which this Option can be exercised (as specified in Section 7 of
this Agreement); or

(c) The date (if any) fixed for cancellation pursuant to Section 8 of this
Agreement.

If termination of the Optionee’s employment by the Company shall have been for
Cause, this Option shall expire immediately upon such termination. In no event
may anyone exercise this Option, in whole or in part, after it has expired,
notwithstanding any other provision of this Agreement.

 

 

* Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan as it currently exists or
as it is amended in the future.



--------------------------------------------------------------------------------

6. Procedure to Exercise Option.

Notice of Exercise. This Option may be exercised by delivering written notice of
exercise to the Company at the principal executive office of the Company, to the
attention of the Company’s Secretary, in the form attached to this Agreement.
The notice shall state the number of Shares to be purchased, and shall be signed
by the person exercising this Option. If the person exercising this Option is
not the Optionee, he/she also must submit appropriate proof of his/her right to
exercise this Option.

Tender of Payment. Upon giving notice of any exercise hereunder, the Optionee
shall provide for payment of the purchase price of the Shares being purchased
through one or a combination of the following methods:

(a) Cash;

(b) Cancellation of indebtedness;

(c) By delivery to the Company of unencumbered Shares having an aggregate Fair
Market Value on the date of exercise equal to the purchase price of the Shares
as to which this Option is exercised; or

(d) To the extent permitted by law, a broker-assisted cashless exercise in which
the Optionee irrevocably instructs a broker to deliver proceeds of a sale of all
or a portion of the Shares to be issued pursuant to the exercise (or a loan
secured by such Shares) to the Company in payment of the purchase price of the
Shares as to which this Option is exercised.

Notwithstanding the foregoing, the Optionee shall not be permitted to pay any
portion of the purchase price with Shares if the Committee, in its sole
discretion, determines that payment in such manner could have adverse financial
accounting consequences for the Company.

Execution of Shareholder Agreement. Optionee, or the person exercising this
option, must execute the Purchase Agreement substantially in the form of Exhibit
A to the notice of exercise attached to this Agreement.

Company Right to Repurchase Option. At any time after six (6) months but within
nine (9) months following the exercise of this Option (the “Repurchase Period”),
the Company shall have the right (“Repurchase Option”) to cancel this Option to
the extent, and reduce the number of Shares that the Optionees may purchase
pursuant to this Option in the amount, of the number of Shares requested to be
purchased in the notice of exercise (the “Requested Shares”) and pay the
Optionee cash in an amount, for each Requested Share, equal to the per Share
Fair Market Value of the Requested



--------------------------------------------------------------------------------

Shares (the “Repurchase Option Price”). The Company may exercise its Repurchase
Option by giving written notice to the Optionee and paying the Repurchase Option
Price to the Optionee during the Repurchase Period. Coincident with the payment
of the Repurchase Option Price, the Company and the Optionee shall enter into a
written amendment to this Option to reflect the appropriate decrease the number
of Shares which the Optionee may purchase pursuant to this Option. The
Repurchase Option shall terminate upon the first underwritten sale of Common
Stock of the Company to the general public pursuant to a registration statement
filed with and declared effective by the Securities and Exchange Commission
under the Securities Act of 1933, as amended.

Delivery of Certificates. Subject to the right of repurchase of this Option set
forth above, as soon as practicable after the Company receives the notice and
purchase price and executed Purchase Agreement provided for above, it shall
deliver to the person exercising this Option, in the name of such person, a
certificate or certificates representing the Shares being purchased (or provide
for direct registration book-entry of the Shares in the name of the person
exercising this Option). The Company shall pay any original issue or transfer
taxes with respect to the issue or transfer of the Shares and all fees and
expenses incurred by it in connection therewith. All Shares so issued shall be
fully paid and nonassessable. Notwithstanding anything to the contrary in this
Agreement, the Company shall not be required to issue or deliver any Shares
prior to the completion of such registration or other qualification of such
Shares under any state or federal law, rule or regulation as the Company shall
determine to be necessary or desirable.

 

7. Employment Requirement. This Option may be exercised only while the Optionee
remains employed with the Company or a parent or subsidiary thereof, and only if
the Optionee has been continuously so employed since the date of this Agreement;
provided that:

(a) If the Optionee’s employment by the Company terminates because of the
Optionee’s death or if the Optionee dies during the three month period described
below in Section 7(d), then this Option may be exercised, to the extent
permissible under Section 8 below, for one year following the date of the
Optionee’s death.

(b) If the Optionee’s employment by the Company terminates because of the
Optionee’s Disability (as defined in the Plan), then this Option may be
exercised, to the extent permissible under Section 8 below, for one year
following the date of the Optionee’s Disability.

(c) If the Optionee’s employment by the Company terminates because of the
Optionee’s Retirement (defined for purposes of this Agreement as the earlier of
65 years or age or 55 years of age with 7 years of service), then this Option
may be exercised, to the extent permissible under Section 8 below, until the
expiration date specified at the beginning of this Agreement.



--------------------------------------------------------------------------------

(d) If the Optionee’s employment by the Company terminates for a reason other
than death, Disability or Retirement, then this Option may be exercised for
three months following the date of the Optionee’s termination of employment, but
only to the extent that it was exercisable immediately prior to termination of
employment; provided, however, that if termination of the Optionee’s employment
shall have been for Cause, this Option shall expire, and all rights to purchase
Shares hereunder shall terminate, immediately upon such termination.

Notwithstanding the above, this Option may not be exercised after it has
expired.

 

8. Acceleration of Option.

Death or Disability. This Option may be exercised in full, regardless of whether
such exercise occurs prior to a date on which this Option would otherwise vest,
upon the death or Disability of the Optionee; provided that the Optionee shall
have been continuously employed by the Company or a parent or subsidiary thereof
between the date of this Agreement and the date of such death or Disability. The
Option may also be exercised in full upon the death of the Optionee during the
three month period described in Section 7(d) above.

Retirement. Upon the Retirement of the Optionee, this Option will continue to
vest and become exercisable as to the number of shares and on the dates
specified in the exercise schedule at the beginning of this Agreement.

Change in Control. If a Change in Control (as defined in Section 9 of this
Agreement) of the Company shall occur and within three years of such Change in
Control, (i) Optionee’s employment with the Company shall be terminated other
than for Cause (as defined in the Plan), or (ii) Optionee shall voluntarily
leave employment with the Company for Good Reason (as defined below), then, upon
the date of such termination or voluntary leaving of employment for Good Reason,
the options subject to this Agreement, if not already exercised in full or
otherwise terminated, expired or cancelled, shall become immediately exercisable
in full and may be exercised within 30 days after such termination or voluntary
leaving (subject to any applicable shorter time period for exercise set forth in
this Section 8). For purposes of this Agreement, “Good Reason” is defined as the
demotion or reduction of the job responsibilities of Optionee or the
reassignment, without Optionee’s consent, of Optionee’s place of work to a
location more than 50 miles from the Optionee’s place of work immediately prior
to the Change in Control.



--------------------------------------------------------------------------------

Merger or Sale. In the event of a merger of the Company with or into another
corporation or limited liability company or the sale of substantially all of the
assets of the Company, and the successor entity, or a parent or subsidiary of
the successor entity, refuses to assume this Option or to substitute an
equivalent option, then this Option shall become exercisable in full
immediately. The Committee shall notify Optionee in writing or electronically
that the Option shall be fully vested and exercisable for a period of 15 days
from the date of such notice and that the Option shall terminate upon the
expiration of such period.

Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Committee shall notify Optionee as soon as
practicable prior to the effective date of such proposed transaction. The
Committee in its discretion may provide for Optionee to have the right to
exercise his or her Option until ten (10) days prior to such transaction as to
all of the Shares covered thereby, including Shares as to which the Option would
not otherwise be exercisable. In addition, the Committee may, but shall not be
obligated to, provide that any Company repurchase option applicable to the
Shares shall lapse as to all such Shares, provided that the proposed dissolution
or liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, an Option will terminate
immediately prior to the consummation of such proposed action.

Discretionary Acceleration. The Committee has the power, in its sole discretion,
to declare at any time that this Option shall be immediately exercisable.

 

9. Change in Control.

(a) Definition. For purposes of this Plan, a “Change in Control” of the Company
shall be deemed to occur if any of the following occur:

(1) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) acquires or becomes a “beneficial owner” (as defined in Rule 13d-3
or any successor rule under the Exchange Act), directly or indirectly, of
securities of the Company representing the following: (i) 50% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors (“Voting Securities”) at any time
prior to the Company selling any of its shares in a public offering pursuant to
a registration statement filed under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii) 35% or more of the combined voting power of the
Company’s then outstanding Voting Securities at any time after the Company sells
any of its shares in a public offering pursuant to a registration statement
filed under the Securities Act. Provided, however, that the following shall not
constitute a Change in Control pursuant to this Section 9(a)(1):



--------------------------------------------------------------------------------

(A) any acquisition or beneficial ownership by the Company or a subsidiary;

(B) any acquisition or beneficial ownership by any employee benefit plan (or
related trust) sponsored or maintained by the Company or one or more of its
subsidiaries;

(C) any acquisition or beneficial ownership by any corporation with respect to
which, immediately following such acquisition, more than 50% of both the
combined voting power of the Company’s then outstanding Voting Securities and
the Shares of the Company is then beneficially owned, directly or indirectly, by
all or substantially all of the persons who beneficially owned Voting Securities
and Shares of the Company immediately prior to such acquisition in substantially
the same proportions as their ownership of such Voting Securities and Shares, as
the case may be, immediately prior to such acquisition;

(2) A majority of the members of the Board of Directors of the Company shall not
be Continuing Directors. “Continuing Directors” shall mean: (A) individuals who,
on the date hereof, are directors of the Company, (B) individuals elected as
directors of the Company subsequent to the date hereof for whose election
proxies shall have been solicited by the Board of Directors of the Company or
(C) any individual elected or appointed by the Board of Directors of the Company
to fill vacancies on the Board of Directors of the Company caused by death or
resignation (but not by removal) or to fill newly-created directorships;

(3) Consummation by the Company of a reorganization, merger or consolidation of
the Company or a statutory exchange of outstanding Voting Securities of the
Company, unless, immediately following such reorganization, merger,
consolidation or exchange, all or substantially all of the persons who were the
beneficial owners, respectively, of Voting Securities and Shares of the Company
immediately prior to such reorganization, merger, consolidation or exchange
beneficially own, directly or indirectly, more than 50% (subject to the
modification in subsection (b) below) of, respectively, the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors and the then outstanding shares of common stock, as
the case may be, of the corporation resulting from such reorganization, merger,
consolidation or exchange in substantially the same proportions as their
ownership, immediately prior to such reorganization, merger, consolidation or
exchange, of the Voting Securities and Shares of the Company, as the case may
be;



--------------------------------------------------------------------------------

(4) Consummation by the Company of the sale or other disposition of all or
substantially all of the assets of the Company (in one or a series of
transactions), other than to a corporation with respect to which, immediately
following such sale or other disposition, more than 50% (subject to the
modification in subsection (b) below) of, respectively, the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors and the then outstanding shares of
common stock of such corporation is then beneficially owned, directly or
indirectly, by all or substantially all of the persons who were the beneficial
owners, respectively, of the Voting Securities and Shares of the Company
immediately prior to such sale or other disposition in substantially the same
proportions as their ownership, immediately prior to such sale or other
disposition, of the Voting Securities and Shares of the Company, as the case may
be; or

(5) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(b) After a Public Offering. At all times after the Company sells any of its
shares in a public offering pursuant to a registration statement filed under the
Securities Act, the references to 50% in subsections (a)(1)(C), (a)(3) and
(a)(4) of this Section 9 shall be changed to 65%.

 

10. Transferability. While the Optionee is alive, only the Optionee, his/her
legal representative or a transferee who receives this Option in a permitted
transfer (as described below in this Section 10) may exercise this Option. This
Option may not be assigned or transferred other than to a Successor in the event
of the Optionee’s death or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder; provided, however, that the Optionee may transfer this
Option to a member or members of his or her immediate family (i.e., his or her
children, grandchildren and spouse) or to one or more trusts for the benefit of
such family members or partnerships in which such family members are the only
partners, if the Optionee does not receive any consideration for the transfer.
This Option shall continue to be subject to the same terms and conditions that
were applicable to this Option immediately prior to its transfer and may be
exercised by such transferee as and to the extent that this Option has become
exercisable and has not terminated in accordance with the provisions of the Plan
and this Agreement. For purposes of any provision of the Plan or this Agreement
relating to notice to the Optionee or to vesting or termination of this Option
upon the death, disability or termination of employment of the Optionee, the
references to “optionee” shall mean the original grantee of this Option and not
any transferee.

 

11. Assignment of the Company’s Obligations. In the event of a merger of the
Company with or into another corporation or limited liability company, or the
sale of substantially all of the assets of the Company, then the successor
entity, or a parent or subsidiary of the successor entity, may assume this
Option or substitute an equivalent option.



--------------------------------------------------------------------------------

12. No Shareholder Rights Before Exercise. No person shall have any of the
rights of a shareholder of the Company with respect to any Share subject to this
Option until the Share actually is issued to him/her upon exercise of this
Option.

 

13. Discretionary Adjustment. In the event of a Fundamental Change,
recapitalization, reclassification, stock dividend, stock split, stock
combination or other relevant change, the Committee (or if the Company does not
survive any such transaction, a comparable committee of the board of directors
of the surviving corporation) may in its sole discretion make such adjustment as
it determines to be appropriate as to the number and kind of securities subject
to and reserved under the Plan and, in order to prevent dilution or enlargement
of rights of the Optionee, the number and kind of securities issuable upon
exercise of this Option and the exercise price hereof.

 

14. Tax Withholding. Delivery of Shares upon exercise of this Option shall be
subject to any required withholding taxes. As a condition precedent to receiving
Shares upon exercise of this Option, the Optionee may be required to pay to the
Company, in accordance with the provisions of Section 14 of the Plan, an amount
equal to the amount of any required withholdings.

 

15. Interpretation of This Agreement. All decisions and interpretations made by
the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Optionee. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

 

16. Discontinuance of Employment. This Agreement shall not give the Optionee a
right to continued employment with the Company or any parent or subsidiary of
the Company, and the Company or any such parent or subsidiary employing the
Optionee may terminate his/her employment at any time and otherwise deal with
the Optionee without regard to the effect it may have upon him/her under this
Agreement.

 

17. Forfeiture Events.

(a) The Optionee, by accepting this Option, agrees and covenants that during the
period during which the Optionee is employed by the Company and twelve months
following the date of termination of the Optionee’s employment by the Company
(the “Restricted Period”) for any reason whatsoever, the Optionee will not,
directly or indirectly:

(1) perform services for any Competitive Business as employee, consultant,
contractor or otherwise;



--------------------------------------------------------------------------------

(2) solicit or attempt to solicit any employee or independent contractor of the
Company to cease working for the Company;

(3) use or disclose to any person any Confidential Information for any purpose;

(4) take any action that might divert any opportunity from the Company or any of
its affiliates, successors or assigns (the “Related Parties”) that is within the
scope of the present or future operations or business of any Related Parties;

(5) contact, call upon or solicit any customer of the Company, or attempt to
divert or take away from the Company the business of any of its customers;

(6) contact, call upon or solicit any prospective customer of the Company that
the Optionee became aware of or was introduced to in the course of the
Optionee’s duties for the Company, or otherwise divert or take away from the
Company the business of any prospective customer of the Company; or

(7) engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of the Optionee’s
employment that violates the Company’s codes of conduct or other policies.

(b) If the Company determines that the Optionee violated any provisions of
Section 17(a) above during the Restricted Period, the Optionee agrees and
covenants that:

(1) any portion of the Option (whether or not vested) that has not been
exercised as of the date of such determination shall be immediately forfeited;

(2) the Optionee shall automatically forfeit any rights the Optionee may have
with respect to the Option as of the date of such determination; and

(3) if the Optionee exercised all or any part of the Option within the six-month
period immediately preceding termination of the Optionee’s employment with the
Company (or following the date of any such violation), upon the Company’s
demand, the Optionee shall immediately deliver to it a certificate or
certificates for shares of the Company’s Common Stock with a Fair Market Value
(determined on the date of such demand) equal to the gain realized by the
Optionee upon such exercise.

(c) The foregoing remedies set forth in Section 17(b) shall not be the Company’s
exclusive remedies. The Company reserves all other rights and remedies available
to it at law or in equity.



--------------------------------------------------------------------------------

(d) The Company may exercise its right to demand forfeiture within ninety days
after discovery of such an occurrence but in no event later than fifteen months
after the Optionee’s termination of employment with the Company.

(e) For purposes of this Section 17, the following terms shall have the meanings
set forth below:

“Competitive Business” shall mean any person, corporation, not-for-profit
organization, or other entity that provides, develops, sells, or markets on-line
credit-granting educational products or services in any country in which the
Company did business or had customers at any time during the last 12 months of
the Optionee’s employment with the Company. In the case of an organization that
provides, develops, sells, or markets on-line credit-granting educational
products or services within or from a distinct, separate division or unit of the
organization (the “On-Line Unit”) and also provides, develops, sells, or markets
credit-granting educational products or services through other means within
other distinct, separate divisions or units, the term “Competitive Business”
shall be limited to the On-Line Unit, and shall not apply to the organization as
a whole.

“Confidential Information” means information proprietary to the Company and not
generally known (including trade secret information) about the Company’s
customers, products, services, personnel, pricing, sales strategy, technology,
methods, processes, research, development, finances, systems, techniques,
accounting, purchasing, and business strategies. All information disclosed to
the Optionee or to which the Optionee obtains access, whether originated by the
Optionee or by others, during the period of the Optionee’s employment, shall be
presumed to be Confidential Information if it is treated by the Company as being
Confidential Information or if the Optionee has a reasonable basis to believe it
to be Confidential Information.

 

18. Incentive Compensation Recoupment. This Award is subject to the Company’s
Policy Regarding Executive Compensation Recoupment, as adopted by the Board of
Directors on February 23, 2011.

 

19. Option Subject to Plan, Articles of Incorporation and By-Laws. The Optionee
acknowledges that this Option and the exercise thereof is subject to the Plan,
the Articles of Incorporation, as amended from time to time, and the By-Laws, as
amended from time to time, of the Company, and any applicable federal or state
laws, rules or regulations.

 

20. Obligation to Reserve Sufficient Shares. The Company shall at all times
during the term of this Option reserve and keep available a sufficient number of
Shares to satisfy this Agreement.



--------------------------------------------------------------------------------

21. Binding Effect. This Agreement shall be binding in all respects on the
heirs, representatives, successors and assigns of the Optionee.

 

22. Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflict of law principles).

 